Citation Nr: 1446886	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 to February 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the VA RO in Houston, Texas.  Prior to the Board's review, the Veteran testified at a May 2009 formal hearing with the RO.  A complete transcript of the hearing is of record.  

This case was previously before the Board in January 2011, September 2011 and October 2012, and March 2014.  In January 2011 and September 2011, the Board deferred a decision on the issue of a TDIU and remanded the matter to the Regional Office (RO) via the Appeals Management Center (AMC) located in Washington, DC for due process considerations and additional development.  After the RO/AMC completed the requisite development, the case returned to the Board.  In October 2012, the Board denied the Veteran's claim for a TDIU.  

The Veteran appealed the 2012 decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2013 joint motion for remand (JMR), the Court vacated the October 2012 Board decision on the issue of a TDIU and remanded the Veteran's claim for a TDIU to the Board to provide complete reasons and bases for its decision.   Upon return to the Board, VA received significant medical evidence that had not been reviewed by the Agency of Original Jurisdiction (AOJ), the RO, and without a waiver of AOJ consideration of this evidence.  Accordingly, in March 2014, the Board remanded the claim for AOJ review and to issue the Veteran a supplemental statement of the case (SSOC).  

After issuance of the SSOC in August 2014, the Veteran underwent additional hearing testing.  However, the Veteran's accredited representative waived AOJ consideration of this new information in the September 2014 informal hearing presentation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Prior to February 27, 2014, the Veteran did not meet the schedular requirements for a TDIU. 

2.  Prior to February 27, 2014, the competent and probative medical evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, do not preclude all forms of substantially gainful employment.

3.  Since February 27, 2014, the Veteran meets the schedular requirements for a TDIU. 

4.  Since February 27, 2014, the combined effect of the Veteran's bilateral hearing loss, tinnitus, cervical spondylosis, and left arm radiculopathy, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to February 27, 2014, the criteria for a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2014).

2.  Since February 27, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU - Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).


II.  Analysis 

Prior to February 27, 2014, the Veteran failed to meet the schedular criteria for a TDIU.  He had a combined 20 percent rating from August 21, 2007 to February 16, 2011, and a combined rating of 40 percent from February 17, 2011 to February 26, 2014.  Accordingly, the Veteran's claim prior to February 27, 2014 required consideration on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

Since February 27, 2014, the Veteran has met the schedular criteria for a TDIU.  The Veteran has a combined rating of 90 percent with one service-connected disability, bilateral hearing loss, rated at 80 percent.  

With two distinct periods of review shown,  the Board split its analysis to determine (1) whether the criteria has been met for extraschedular TDIU referral prior to February 27, 2014;  and (2) whether the criteria for schedular TDIU has been met.  This discussion takes place after a discussion about the Veteran's education and work experience found below in Section A.


A.  Education and Work Experience

The Veteran is a high school graduate without any other formalized training, as noted on his formal TDIU application and DD-214.

The Veteran was able to enter the air conditioner maintenance and installation field.  He has a lengthy work history leading up to his retirement in May 1995.  He has not worked in over 18 years.  

The Board notes that the Veteran's high school education and limited work history in one industry may limit his employability.  However, these limitations do not automatically translate to the Veteran being limited to marginal employment or being unemployable.  The Board looks at other factors to include the impact of the Veteran's service-connected disabilities on the Veteran's employability.  

In the Veteran's formal application for a TDIU submitted in January 2008, he alleged unemployability due to a number of problems related to his back.  Specifically, he alleged that he has anterolisthesis of the L5-S1 and a disc bulge of the L1-L2, which has made it impossible for the Veteran to engage in yard work.  In connection with his claim, he submitted a statement from his private primary care physician who opined that the Veteran is 100 percent disabled due to his back impairment.  

Although the Board sympathizes with the Veteran's plight, it is bound to only consider the Veteran's service-connected disabilities: bilateral hearing loss, tinnitus, severe multilevel spondylosis of the cervical spine, left upper extremity radiculopathy associated with the cervical spine spondylosis, and bilateral peripheral vascular disease.  The Veteran has yet to be service-connected for a disability attributable to the lumbar spine.  In lieu of such a finding, the Board evaluated whether the Veteran was entitled to a TDIU on the basis of his service connected disabilities, considered singly or in combination.  


B.  Impact of Service-Connected Disabilities on Employability

1.  Prior to February 27, 2014

Prior to February 27, 2014, the Board finds referral of this claim to the Director of Compensation is not warranted.  The Veteran's service connected disabilities, considered singly or in combination, are not severe enough to produce unemployability.  

a.  Hearing Loss 

The Veteran has a history of bilateral sensorineural hearing loss as evidenced by an October 2007 audiogram.  Prior to February 27, 2014, the RO rated the Veteran's bilateral hearing loss at 10 percent.  Despite this rating, the Veteran contends that his hearing disability is so severe that he has significant difficulty understanding speech.  

Despite the Veteran's assertions, his hearing was correctable with a hearing aid.  The Board acknowledges the Veteran's difficulty in adapting to his hearing aids and took his difficulties into account when assessing his employability.  In January 2008, he was first fitted with a MicroTech Radius 12 ITE hearing aid.  Since that fitting the Veteran presented at different medical appointments without any noted difficulty in understanding the medical professionals aiding him until September 2012.

In September 2012, the Veteran reported sound and quality issues with his hearing aid resulting in being fitted for a newer model.  This changed significantly  improved the Veteran's hearing.  The audiologist noted on the examination report sheet that the Veteran was pleased with the fit and sound quality.  However, within a few months, the Veteran reported problems with the hearing aid including difficulty adjusting the volume in December 2012 and again in February 2013 follow-up appointments.  

During his February 2013 appointment, the hearing aids were removed.  The audiological technician noted that the hearing aids had a wax build up that affected the sound quality of the devices.  Additionally, the datalogs of the hearing aids revealed that the Veteran only used them for an hour each day since receiving them.  He was counseled that he needed to wear the hearing aids every day to adjust to the amplification of sounds he was not accustomed to hearing prior to the hearing aids.    

The Veteran followed up with his audiologist in May 2013 after further difficulties with the hearing aid.  Upon examination, one of the wax traps was damaged.  The audiologist had the hearing aids cleaned and new wax traps installed.  This measure resolved the Veteran's general issue involving his hearing aids.     

In May 2013, the Veteran underwent a compensation and pension (C&P) audiological evaluation to determine the impact his hearing loss had on his work.  The examiner noted that the Veteran had difficulty understanding others even when using the hearing aid.  As noted above, the Veteran did not use his hearing aids with the frequency become accustomed to the devices' amplification.  Additionally, the Veteran did not properly handle the devices causing them to malfunction at times. These issues are significant factors that weigh against a finding of unemployability necessary for referral. 

The Board also considered the impact of the Veteran's treatment related to his hearing loss on his employability.  For treatment, the Veteran attended periodic evaluations to monitor the severity of his hearing loss and to check the functioning of his hearing aids.  These appointments typically lasted no more than an hour each.  The frequency of these appointments on a monthly, and often less frequent basis, would not interfere in the Veteran's ability to engage in substantially gainful employment due to time off of work.  Additionally, the Veteran has not undergone surgical procedures or needed hospitalizations related to this disability.  The limited impact of the Veteran's treatment on his time is another factor that weighs against a finding of unemployability.  

Ultimately, the Board finds the Veteran's hearing may limited the type of work environments to quiet and limited background noise to take into account the Veteran's complaints.   

The Board next considers the impact of the Veteran's tinnitus on employability. 


b.  Tinnitus

The Veteran has been rated at 10 percent for tinnitus since August 21, 2007.  The Veteran has not noted any specific limitations caused by the tinnitus that affect his employability.  Accordingly, the Board finds tinnitus has no impact on the Veteran's employability, and turns its attention to the Veteran's cervical spine disability. 
  


c.  Severe Multilevel Spondylosis of the Cervical Spine

The Veteran has degenerative changes with severe bilateral neuroforaminal narrowing from the C3-C4 through the C6-C7 and mild central spinal canal stenosis at the C4-C5 and C5-C6, as evidenced by MRI scans taken in February 2011, August 2011, and October 2012.  The Veteran had a noncompensable rating for this disability from August 21, 2007, and a 20 percent rating since February 2011.  

As a result of this disability, the Veteran reports chronic neck pain and limited range of motion with flexion and rotation, as seen throughout the record.  

The limitations noted by the Veteran are evidenced by the record, but do not alone make the Veteran unemployable.   In connection with this claim, the Veteran underwent a VA examination of his cervical spine in February 2011.  Range of motion tests revealed restricted motion with left and right lateral flexion to 30 degrees each out of 45 degrees, left lateral rotation to 62 degrees out of 80 degrees, and right lateral rotation of 40 degrees out of 80 degrees.   Despite the Veteran's limited range of motion, the examiner saw no signs of pain with active motion, ankylosis, muscle spasm, atrophy, guarding, tenderness, weakness, or radiculopathy on either side.  In real world terms, the examiner opined that the limitations noted on the examination report would impact the Veteran's employability due to reduced mobility, lack of stamina, and chronic pain, all issues noted by the Veteran.  

Despite the limitations noted in the Veteran's medical reports, he was independent in most activities of daily living, and did not appear to be significantly hindered by this disability, which is a factor cutting against unemployability.   In a March 2013 follow-up examination at the South Bexar Community-Based Outpatient Clinic, the Veteran reported that he was independent in activities of daily living including activities that would require movement of his neck including bathing, dressing, general grooming (shaving, brushing teeth, combing and brushing hair), driving, housekeeping, and shopping.  In 2013, physical therapy records from Select Physical Therapy demonstrated the Veteran's continued independence in most activities of daily  living.  The only limiting factor noted was increased time to perform certain activities.  
In addition to considering the limitations created by the disability itself, the Board considered all side effects and/or possible time off related to the Veteran's treatment of this disability.  The Board found no significant effect on the Veteran's employability.  Since beginning treatment the Veteran has used a number of different methods to manage his neck pain including conservative measures such as warm compresses, use of narcotic medications, muscle relaxants, non-steroidal anti-inflammatory drugs (NSAID), and epidural injections with varying degrees of success and side effects.  

When taking Vicodin, a narcotic pain medication, and Diazepam, a muscle relaxant, the Veteran felt the drugs made him "goofy" and "groggy" when prompted during an October 2012 nursing telephonic encounter.   He also reported dark colored stools when taking pain medication cyclobenzaprine in June 2012.  The reported symptoms ceased once the Veteran stopped taking the medications.  When the Veteran complained of side effects, his physician would make changes in these prescriptions by either lowering the dosage or discontinuing their use all together.  

Based on the record, the Veteran has not suffered any significant long term mental issues or memory deficits related to the medications.  Per the Veteran's March 2013 activities of daily living questionnaire, he is able to independently handle his finances such as paying bills, tracking bank accounts and income, as well as remembering to take his own medications in correct dosages at the correct time. 

The Veteran has had mixed results with the epidural injections, but without any side effects.  Between May 2012 and February 2013, he underwent four epidural injections with a reduction in pain for two days at most.  Despite the lackluster pain management form the injections, the Veteran did not complain of any ill effects from these injections such as dizziness, pain at the injection site, or blurred vision, headaches, among other possible side effects.  

Additionally, there were no other issues of record such as lengthy hospitalizations which would impair the Veteran's employability.  The Veteran has not had any significant hospitalizations related to his neck pain.  His treatment appointments including epidural injections and follow-up appointments last less than an hour on average and he attends those appointments once every couple of months.  Even in a situation where the Veteran encountered worsening pain needing an emergency room visit, such as was the case in June 2011, this appointment only lasted an hour with the Veteran being discharged without any significant physical restriction.  Accordingly, the Veteran is not unemployable due to his cervical spine disability considered singly. 

The Board now turns its attention to the Veteran's service-connected peripheral vascular disease.


d.  Bilateral Peripheral Vascular Disease 

The Veteran's bilateral peripheral vascular disease has been rated noncompensable since August 21, 2007.   This condition causes chronic pain in the Veteran's legs due to limited blood flow/circulation.  In 2009, the Veteran reported that he could barely walk in the mornings and needed a cane to walk.  Issues affecting the Veteran's lower extremities stem primarily from non-service connected disabilities such as degenerative joint disease of the right hip and generalized aging, which are noted throughout the record. 

The Veteran underwent an examination in February 2011 to evaluate any limitations caused by the Veteran's lower extremity disability.  While the Veteran reported increased pain in 2008, the February 2011 examination revealed that the Veteran's pain was limited to the right leg, and that pain improved dramatically with the use of heat.  The examiner also noted that the Veteran had no long term nerve damage based upon an unremarkable peripheral nerve examination of the lower extremity and normal flexion and extension of the legs bilaterally.  The Veteran also reported to the examiner that he was able to walk between one to three miles per day with the use of a cane, which the Board notes is significantly more than the one block alleged by him earlier in the appeals process.  Based on the examination results, the examiner opined that this service-connected disability did not affect the Veteran's employability, and issues that the Veteran had with his lower extremities were due to joint issues such as diagnosed degenerative joint disease of the right hip, which is not service-connected.   Accordingly, the Board finds that Veteran's is not unemployable due to the peripheral vascular disease.  

The Board also considered the impact any treatment would have on the Veteran's employability, but found none.  The Veteran's treatment for this condition involves keeping his legs warm.  This treatment would not alone create a situation where the Veteran would miss multiple days of work due to treatment itself or side effects, and no issues have been asserted by the Veteran related to this treatment method.  

Additionally, the Veteran's ability to engage in a vast range of activities of daily living including independent use of public transportation, housekeeping, shopping, cooking, and laundry as noted above are indicative of the Veteran's continued employability in the face of any asserted limitations.   


e.  Service-Connected Disabilities Considered in Combination

In examining the Veteran's service-connected disabilities in combination, the Board continues to find the Veteran employable.  The Veteran is able to hear with the use of a hearing aid despite his hearing disability.  He reports no work-related limitations caused by either tinnitus or peripheral vascular disease.  At worst, he has difficulty turning his head due to the cervical spondylosis, but is able to engage in a number of activities of daily living, discussed in depth above, which indicate a higher level of ability than reported by the Veteran.  Accordingly, the Board finds the service-connected disabilities considered in combination do not result in the Veteran's unemployability. 

In sum, the Veteran's service-connected disabilities, considered singly or in combination, do not significantly interfere in the Veteran's employability and ultimately his ability to return to substantially gainful employment.  With the 
preponderance of evidence against referral for extraschedular TDIU, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519  

2.  Since February 27, 2014

Since February 27, 2014, the Board finds the Veteran entitled to schedular TDIU based on the combined effect of the Veteran's bilateral hearing loss, rated at 80 percent, tinnitus rated at 10 percent, multilevel spondylosis of the cervical spine rated at 20 percent, and left arm radiculopathy rated at 30 percent.   

The profound nature of the Veteran's hearing loss since February 27, 2014 makes it difficult for the Veteran to hear even with the use of a hearing aid, as noted in the September 2014 audiological C&P examination.  The Veteran reports increased difficulty hearing clearly in noisy environments, group situations, and from a distance.  Such issues would make it difficult for the Veteran to communicate in most work settings, even in the best of circumstances (i.e. quiet, independent work). 

Additionally, the Veteran has tinnitus, which continues to be rated at 10 percent.  In the September 2014 audiological examination, the Veteran described his tinnitus "distracting," which is a noticeable change from the Veteran's characterization of this disability prior to February 27, 2104.  This distraction may interfere in the Veteran's ability to work in areas requiring more detail.  

The Veteran has also seen worsening in his cervical spine disability to the point of developing radiculopathy.  The Veteran has multilevel spondylosis which causes pain and limited range of motion.  Since February 27, 2014, the Veteran has seen a noticeable decline in the range of motion in his neck - forward flexion at 25 degrees, extension at 30 degrees, right lateral flexion at 40 degrees, left lateral flexion at 20 degrees, right lateral rotation at 45 degrees, and left lateral rotation at 40 degrees.  The examiner noted that the Veteran had less movement than normal and pain on movement resulting in functional loss.  

Additionally, the Veteran has developed radiculopathy in his left arm, which has effectively curbed the use of his arm due to pain and weakness. The severity of the Veteran's radiculopathy is such that the RO granted the Veteran a 30 percent rating effective February 27, 2014.  The most recent neurological evaluation in September 2014 notes moderate level radiculopathy involving the C5-C6 and C7 nerve roots.  The Veteran experiences intermittent pain and numbness.  The weakness in his left arm limits his ability to lift objects of significant size and weight.  It also forces him to rely more on the right arm.  Even with improvements seen in physical therapy conducted in 2013 and early 2014, the Veteran would have difficulty performing work on even a sedentary basis due to the inability to use both arms at full capacity. 

Ultimately, the Board finds the combination of the above noted service-connected disabilities entitled the Veteran to a TDIU since February 27, 2014.  

The Board now turns its attention to whether the VA met its duties to notify and assist the Veteran.


II.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The information contained in a April 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Neither the Veteran nor his representative have pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's post-service treatment records from private and VA sources.  The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's claim for a TDIU.  

Since neither the Veteran nor his representative did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Prior to February 27, 2014, a TDIU is denied. 

Since February 27, 2014, a TDIU is granted, subject to the regulations governing the payment of monetary awards. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


